Citation Nr: 1511263	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  08-39 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right hand disability, claimed as status post right hand strain. 

2.  Entitlement to service connection for narcolepsy.  

3.  Entitlement to service connection for fibromyalgia.  

4.  Entitlement to an initial compensable evaluation for residuals of a left knee scar. 
 
5.  Entitlement to an initial evaluation in excess of 10 percent for lumbar strain. 
 
6.  Entitlement to a higher initial evaluation for left knee patellofemoral syndrome, rated as noncompensable prior to March 18, 2011, and as 10 percent disabling thereafter. 
 
7.  Entitlement to a higher initial evaluation for right knee patellofemoral syndrome, rated as noncompensable prior to March 18, 2011, and as 10 percent disabling thereafter. 
 
8.  Entitlement to a higher initial evaluation for generalized anxiety disorder with posttraumatic stress disorder (PTSD), rated as 10 percent disabling prior to April 19, 2009, 30 percent disabling from June 19, 2010 to March 24, 2011, and as 50 percent disabling beginning March 25, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 2003 to January 2007 and from April 2009 to June 2010.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In an October 2008 statement of the case, an increased rating of 10 percent was granted for generalized anxiety disorder, effective January 13, 2007.  A May 2011 supplemental statement of the case granted an increased rating of 30 percent for generalized anxiety disorder, effective June 19, 2010, and an increased rating of 50 percent from March 25, 2011.  An increased rating of 10 percent for left and right knee patellofemoral syndrome was also granted, effective March 18, 2011.  

Nevertheless, a claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the Veteran's increased rating claims remain before the Board.  

The Veteran's benefits were suspended for the duration of his second period of active duty service.  

This appeal was previously presented to the Board in September 2012, at which time these issues were remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board is aware that additional evidence was received subsequent to the most recent supplemental statement of the case, issued in February 2013.  In December 2014, however, the Veteran, through his accredited representative, filed a waiver of agency of original jurisdiction consideration of this evidence.  Thus, review of the Veteran's appeal by the Board at this time is proper.  

A review of the record indicates the Veteran raised claims an increased evaluation for the right wrist, cervical strain, bilateral hips, and bilateral shin splints and also raised a claim for clothing allowance in a January 2015 statement.  These claims have not been adjudicated.  The evidence of record also reflects the Veteran is unemployed and has claimed it is due in part to his pain and narcolepsy.  The Board carefully considered whether a claim for TDIU was presently on appeal. See Rice v. Shinseki, 22 Vet. App. 447 (2009). In the present case, however, the Veteran's theory of entitlement encompasses many disabilities and the Board finds that the claim is distinguishable from Rice.  Accordingly, the claim for TDIU has been raised by the record but has not been adjudicated.  As such, these matters are REFERRED to the RO for appropriate action.

The issues of service connection for narcolepsy and for fibromyalgia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a currently-diagnosed right hand disability.  

2.  The Veteran's scar of the left knee, post laceration is painful.  

3.  Prior to September 30, 2008, the Veteran has forward flexion of the thoracolumbar spine greater than 60 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees; no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and an absence of incapacitating episodes.  

4.  For the period from September 30, 2008 until August 22, 2012, the Veteran's forward flexion was reduced by half and during periods when it was assessed as greater the Veteran presented with additional pain.    

5.  For the period beginning August 23, 2012, the Veteran has forward flexion of the thoracolumbar spine greater than 60 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees; no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and an absence of incapacitating episodes

6.  Prior to March 18, 2011, the Veteran had flexion of the left knee to 90 degrees, extension to 0 degrees, and a lack of lateral instability or recurrent subluxation of the knee joint.  

7.  Subsequent to March 18, 2011, the Veteran's patellofemoral syndrome of the left knee is manifested by extension to 0 degrees, flexion greater than 60 degrees, and no instability or subluxation of the knee joint.  

8.  Prior to March 18, 2011, the Veteran had flexion of the right knee to 90 degrees, extension to 0 degrees, and a lack of lateral instability or recurrent subluxation of the knee joint.  

9.  Subsequent to March 18, 2011, the Veteran's patellofemoral syndrome of the right knee is manifested by extension to 0 degrees, flexion greater than 60 degrees, and no instability or subluxation of the knee joint.  

10.  Prior to April 19, 2009, the Veteran's general anxiety disorder with PTSD resulted in such symptoms as a depressed mood, anxiety, and mild memory loss.  

11.  Prior to March 25, 2011, the Veteran's general anxiety disorder with PTSD resulted in a depressed mood, anxiety, increased irritability, and poor sleep patterns, but did not cause more than mild impairment of social and occupational functioning.  

12.  Commencing March 25, 2011, the Veteran's general anxiety disorder with PTSD resulted in a depressed mood, anxiety, social isolation, and disturbed sleep patterns, but has not resulted in occupational and social impairment with deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hand disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

2.  The criteria for a 10 percent evaluation for a left knee scar, post laceration, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Codes 7801-05 (2008-2014).  

3.  An initial evaluation in excess of 10 percent for a lumbar strain is not warranted for the period prior to September 30, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5235-43 (2014).  

4.  An evaluation of 20 percent for a lumbar strain is warranted for the period from September 30, 2008 to August 22, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5235-43 (2014).  

5.  An evaluation in excess of 10 percent for a lumbar strain is not warranted for the period beginning August 23, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5235-43 (2014).  

6.  A compensable initial evaluation prior to March 18, 2011, and in excess of 10 percent thereafter for patellofemoral syndrome of the left knee is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-63 (2014).  

7.  A compensable initial evaluation prior to March 18, 2011, and in excess of 10 percent thereafter for patellofemoral syndrome of the right knee is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-63 (2014).  

8.  An initial rating of 30 percent effective prior to April 19, 2009, for general anxiety disorder with PTSD is warranted.  38 U.S.C.A. §§ 1155, 5102, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9400 (2014).  

9.  An initial rating in excess of 30 percent prior to March 25, 2011, and in excess of 50 percent thereafter for general anxiety disorder with PTSD is denied.  38 U.S.C.A. §§ 1155, 5102, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9400 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of October 2006, December 2008, June 2010, January 2011, October 2012, and August 2014 letters which informed the Veteran of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an initial rating and effective date for an award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  Initial VCAA notice was also issued to the Veteran prior to the rating decisions from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, because this appeal arises in part from the Veteran's timely disagreement with the increased ratings assigned following grants of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the U.S. Court of Appeals for Veterans Claims (Court) have similarly held regarding the downstream element of an initial rating that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The Veteran was afforded numerous VA medical examinations and/or opinions regarding all issues on appeal, most recently in August 2012.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Service Connection - Right Hand Disorder

The Veteran seeks service connection for a disorder of the right hand.  He contends he incurred a right hand disorder during service resulting in pain, cramping, and weakness of the right hand.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Upon receipt of the Veteran's claim in October 2006, prior to discharge from active duty service, the Veteran was afforded a December 2006 medical examination.  At that time, he reported a six-month history of painful episodes involving aching and cramping of the right hand.  On objective evaluation, he had full range of motion of the fingers of the right hand, and muscle strength was within normal limits.  Sensation was also present and within normal limits.  An X-ray of the right hand was negative for bony abnormality.  The final impression was of status post right hand strain, resolved.  

Subsequent VA, private, and service treatment records reflect the Veteran's ongoing complaints of intermittent right hand pain.  They do not, however, provide a diagnosis of a right hand disorder.  The Veteran was afforded another VA medical examination in July 2012, at which he again reported chronic pain of the right hand.  On objective evaluation, however, he had full range of motion of the fingers of the right hand, and was without any deficits in muscle strength, reflexes, or sensation.  No pain was noted on palpation of the fingers or palm.  Current X-rays were again negative for any abnormalities of the right hand.  When asked if the Veteran had a current right hand disorder, or had ever had such a disorder, the examiner checked "No" on the examination report.  

Central to any claim for service connection is a competent finding of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) see also McClain v. Nicholson, 21Vet. App. 319 (2007) (finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  In the absence of a diagnosis of a disorder of the right hand, a current disorder of the right hand is not established.  As a service connection claim requires, at a minimum, competent evidence of a current disability, the Board finds that a preponderance of the evidence is against the claim for service connection for a right hand disorder.  Brammer, 3 Vet. App. at 225.  

The Veteran himself asserts that he has an orthopedic or musculoskeletal disorder of the right hand.  The Board finds that the Veteran is competent to report musculoskeletal symptoms, including pain and limitation of motion, but is not competent to diagnosis a right hand disability, as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Lay testimony is not competent in the present case on the question of diagnosis of a current disability of the right hand because, while the Veteran is competent to report such observable symptomatology as joint pain, he is not competent to diagnosis an underlying orthopedic or musculoskeletal disorder of the right hand.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  In Kahana, which specifically considered orthopedic disorders, the Court recognized the limits of lay competency in determining current diagnoses and etiologies of such orthopedic disorders as arthritis.  Id. at 437 (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  

The Board does find the Veteran competent to report the chronicity of such observable symptomatology as joint pain, but pain does not equal a diagnosis.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (stating that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted").  In light of the normal clinical findings of the right hand both on examination at service separation and on subsequent VA medical examination and the evidence within the record reflecting an absence of a diagnosis in the period following service, the Veteran's more recent assertions of having a right hand disability are less probative than the VA medical treatment records and the other evidence of record.  

The Board is aware of the recent decision of the U.S. Court of Appeals for Veterans Claims (Court) in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), in which the Court found that even a diagnosis rendered prior to the claims period could be sufficient to constitute a current disability for compensation purposes, as well as the prior holding in McClain, cited above.  The Board finds the present case distinguishable from those cases, however.  As noted above, the Veteran's claimed in-service right hand sprain was found to have resolved while still in service, as no current symptoms were noted on his December 2006 in-service medical examination, when all objective findings, including X-rays, were negative for a current disorder.  Moreover, the more recent July 2012 finding of no current diagnosis was rendered in light of the Veteran's reported medical history and after objective clinical evaluation, to include X-rays.   

The Board also notes that service connection may be warranted for certain undiagnosed illnesses or disorders which manifest during or following service in the Southwest Asia theater of operations.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  While the Veteran did have active duty service in Southwest Asia, such service was during his second period of service, in 2009-10, subsequent to his initial complaints of right hand pain.  As the Veteran's reported symptomatology manifested in 2006, several years prior to his Southwest Asia service, the Board finds 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable to the current appeal.  

Finally, the Board notes the Veteran has a pending service connection claim for fibromyalgia, a systemic disorder characterized by chronic joint and muscle claim.  Insomuch as that disorder manifests in reported pain of the Veteran's right hand, the Board makes no determination regarding that issue still pending before VA.  Additionally, the Board notes that the Veteran has reported on several occasions recurrent pain of the right wrist.  Service connection for a right wrist strain has already been granted however, and that issue is separate and not currently before the Board.  

For the foregoing reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a right hand disorder, and the claim for this disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

III.  Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

With any form of arthritis or other orthopedic disorders, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  Mitchell, 25 Vet. App at 44 (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).  

a. Scar of the Left Knee

The Veteran asserts entitlement to a compensable rating for his service-connected scar of the left knee, status post laceration.  Upon review of the evidence of record, the Board has determined that a compensable rating for a scar is not warranted.  

The Veteran's scar disability is rate under 38 C.F.R. § 4.118, Diagnostic Code 7805.  The Board notes that the rating criteria for scars have changed, effective October 2008. However, these amended regulations were specifically effective for applications for benefits received by the VA on or after October 23, 2008. See 73 Fed. Reg. 52710 (October 23, 2008).  As the Veteran's claim was filed in October 2006, years prior to October 2008, his disability is rated under the old rating criteria for scars. 

As noted above, the Veteran's laceration scar on the dorsum of the hand was evaluated under Diagnostic Code 7805. Under Diagnostic Code 7805, scars will be rated on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).  

Other applicable Diagnostic Codes concerning the rating of scars include Diagnostic Code 7801 which provides that scars other than head, face, or neck, that are deep or that cause limited motion will be rated 10 percent disabling if the area exceeds 6 square inches or 39 sq. cm.  8 C.F.R. § 4.118, Diagnostic Code 7801 (2007).  A 20 percent evaluation will be assigned if the area exceeds 12 square inches or 77 sq. cm.  Id.  If the area involved exceeds 72 square inches or 465 sq. cm. a 30 percent evaluation will be assigned.  Id.  A 40 percent disability will be warranted if the area exceeds 144 square inches or 929 sq. cm.  Id.  Under Diagnostic Code 7802 scars other than head, face, or neck that are superficial and do not cause limited motion but are 144 square inches (929 square centimeters) or greater will be evaluated as 10 percent disabling.  8 C.F.R. § 4.118, Diagnostic Code 7802 (2007).  A note following the Diagnostic Code defines a superficial scar as one not associated with underlying soft tissue damage. 

Additionally, Diagnostic Code 7803 provides for a 10 percent rating for unstable, superficial scars and Diagnostic Code 7804 allows for a 10 percent rating for superficial scars that are painful on examination. 38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804 (2007).  A note after the Diagnostic Code defines an unstable scar as one where there is frequent loss of covering of the skin over the scar and explains a superficial scar is one not associated with underlying soft tissue damage.  Id. 

This code in turn makes reference to codes 7800-04, depending on the location and nature of the scar in question.  The Board finds evaluation under Diagnostic Code 7802, for scars due to other causes, not of the head, face or neck that are superficial and non-linear, is most appropriate to the present case, as the Veteran's scar is not of the face, neck, or head, and is not deep or nonlinear.  Under Diagnostic Code 7802, a 10 percent disability rating is warranted if the scar is greater than 144 square inches (929 sq. cm.).  In every case where the requirements for a compensable rating are not met, a zero percent evaluation may be assigned, even if the diagnostic schedule does not provide for such a noncompensable evaluation.  38 C.F.R. § 4.31.  

On VA examination in October 2006, the Veteran's scar of the left knee was characterized as 3 cm by .2 cm, lateral to the left kneecap.  It was without tenderness, but was described as disfiguring.  The scar was without ulceration, adherence, tissue loss, keloid formation, hypo- or hyper-pigmentation, or abnormal texture.  It did not result in limitation of motion or other impairment of the underlying left knee joint.  On VA examination in March 2011 and again in July 2012, and on VA outpatient treatment, the Veteran was not noted to have any resulting impairment of his left knee joint as a result of his scar.  During both examinations however the Veteran reported subjective pain and discomfort in the scar.  The scar remained stable and non-tender, without tissue loss, ulceration, adherence to the underlying tissue, or other symptomatology.  

The Veteran was afforded another VA examination in February 2015.  The examiner noted that the veteran had a left knee scar from a knife injury during training when going through swamps while cutting down a path.  He reported that the scar was painful and the Veteran explained the pain caused nausea.  The examiner then reported that the scar was not unstable but also indicated the scar was both painful and unstable.  The scar was located on the left knee and was described as a linear scar that measured 3 cm.  No superficial non-linear scars or deep non-linear scars were noted.  The scar did not result in limitation of function and the Veteran did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to the scar.  The scar did not impact the Veteran's ability to work.  

In his September 2007 Notice of Disagreement, the Veteran reported that the scar of his left knee was painful and tender.  On the December 2008 Substantive Appeal the Veteran indicated that he flet his scar contributed to the tightness in his knee.

The Veteran is competent to report tenderness and pain in his scars.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Resolving reasonable doubt in his favor, the Board finds that the Veteran has competently reported pain resulting from his left knee scar.  His assertion was confirmed by the February 2015 VA examination.  Thus, an increased 10 percent disability rating is warranted under DC 7804.

Although the February 2015 VA examiner indicated the scar was unstable, the same examiner also indicated that the scar was not unstable.  Upon review of the Veteran's lay statements, he has not suggested or implied that the scar is unstable.  As such a separate evaluation is not warranted under the old or revised regulations.  To the extent to which the scar limits motion, the Board notes that the Veteran is already in receipt of a rating for the knee based upon limitation of motion and further rating under Diagnostic Code 7805 would violate the rule against pyramiding.38 C.F.R. § 4.14 

In considering the evidence of record under the laws set forth above and resolving all doubt in favor of the Veteran, the Board concludes that for the period prior to February 2015, the symptoms associated with the Veteran's scar warrant a 10 percent rating. 
 
b.  Lumbosacral Strain

The Veteran appeals the initial rating of 10 percent for a lumbar strain.  Lumbosacral strains and other disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, which provides the following:  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine	100

Unfavorable ankylosis of the entire thoracolumbar spine	50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine	30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis	20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height	10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-42 (2014).  

Spinal disabilities may also be evaluated under the criteria for intervertebral disc syndrome, if applicable.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warranted a 60 percent rating.  With incapacitating episodes having a total duration of at least 4 weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note 1.  

For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71, Plate V.

As part of his claim, the Veteran has been afforded several VA orthopedic examinations.  He has also received VA and private outpatient treatment, and these records have been obtained and reviewed.  These records will be considered for the applicable periods at issue.  

After reviewing the totality of the record, the Board finds a staged rating is appropriate.   

On VA examination in October 2006, the Veteran had flexion to 90 degrees, extension to 24 degrees, with pain at 22 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 20 degrees on the right and 30 degrees on the left.  No intervertebral disc syndrome was noted and curvature of the spine was within normal limits.  Motor function of the lower extremities was normal, sensory function was normal and reflexes in the bilateral knees and ankles were 1+.  

An April 2008 VA treatment record noted complaints of back pain but on examination noted full range of motion of the lumbar spine on flexion, extension and lateral bending.  An August 2008 VA treatment record also noted full range of motion on flexion, extension and lateral bending.  

A September 30, 2008 private treatment record noted that Minor's sign, Bechterew's test, straight leg raise test, bragard's sign, fajerztajn's test, bilateral leg lowering test and ely's test were within normal limits.  The physician noted a positive kemp's test which produced radicular pain into the legs. This result indicates a bilateral lumbar nerve root compression syndrome. Valsalva maneuver also produced radicular symptoms suggesting increased intrathecal pressure.  Muscle strength was 5+ throughout and reflexes were 2 bilaterally.  Range of motion of the lumbar spine was measured as 30 degrees with pain.  The physician explained AMA guidelines indicated normal flexion was at least 60 degrees.  He had extension to 20 degrees with pain and the physician reported that normal was at least 25.  He has lateral flexion to 20 degrees bilaterally and the physician indicated normal was20.  An October 2008 treatment record noted heel/toe walk test, minor's sign, Valsalva, straight leg test and bragard's sign were normal.  Kemp's test again was noteworthy and the physician explained that while the Veteran's findings were not a positive test the result indicated bilateral lumbar facet inflammation.  Bechterew's test was positive bilaterally suggesting a disc lesion in the lumbar spine with subsequent nerve root irritation.  There was positive leg lowering test suggesting mechanical lumbosacral involvement.  Reflexes were 2 bilaterally.  Muscle strength was 5+ throughout.  Range of motion revealed flexion to 40 degrees with pain, extension to 25 degrees with pain, and lateral flexion to 25 degrees bilaterally.  

On VA examination in March 2011, the Veteran had flexion to 90 degrees with pain reported at 40 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 30 degrees bilaterally.  No additional limitation of motion was noted following repetitive motion.  Some tenderness of the lumbar spine was noted, but straight leg raising tests were negative bilaterally and no radiculopathy was evident.  On VA examination on August 23, 2012, the Veteran had forward flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 30 degrees bilaterally.  No additional limitation of motion was noted to result following repetitive motion or due to pain.  October 2006 and March 2011 X-rays of the lumbosacral spine were within normal limits, without evidence of fracture, degeneration, or other bony abnormality.  

The Veteran was afforded another VA examination in February 2015.  The examiner noted the history of symptoms beginning in boot camp and indicated the Veteran felt the condition has gotten worse and explained even with all the medication his back will go out and he had pain making it difficult to sleep.  He reported flare ups and indicated the impact of the flare up was he was unable to have proper function an inability to bend or sit or stand for long periods of time.  Range of motion testing reflected flexion of 90 degrees or greater with pain at 90 or greater. Extension to 30 or greater with pain at 30 or greater.  Right and left lateral flexion to 30 with pain at 30 and bilateral rotation to 30 with pain at 30.  Repetitive motion reflected no change in range of motion.  There was additional functional impairment in the form of pain.  There was localized tenderness or pain to palpation for joints and soft tissue of the thoracolumbar spine which was further described as tenderness at t5-L5.  There was no guarding or muscle spasm.  Muscle strength was all normal and there was no atrophy.  Reflex exam was all normal. Sensory examination was all normal. Straight leg raising test was negative bilaterally. There was no evidence of radicular pain or other signs or symptoms due to radiculopathy.  No other neurological abnormality was noted.  He did not have intervertebral disc syndrome.  He used a brace regularly.  The impact on the ability to work was when the pain was bad it is hard to breath or sleep and pretty much immobilized him so he cannot get out of bet. Currently was not working due to fibromyalgia and narcolepsy.   Posture and gait were within normal limits. While there was pain weakness fatigability and incoordination there was no additional limitation in functional ability of the thoracolumbar spine due to flares ups or repeated use.  

Reviewing the evidence in light of the rating criteria above reflects that for the period prior to September 30, 2008 an evaluation in excess of 10 percent is not warranted.  Range of motion testing during this time period consistently reflected flexion to 90 degrees.  There was no indication that flexion was limited to between 30 and 60 degrees, nor was there evidence of spasms or guarding so severe it caused an abnormal gait or spinal contour.  Additionally, during this period, the Veteran has been without radiculopathy or loss of muscle strength, reflexes, or sensation in the lower extremities.  While the Veteran has reported weakness, pain, pain on motion, fatigability, and incoordination with repetitive use of the spine, no examiner has suggested these findings result in additional limitation of motion.  See DeLuca, 8 Vet. App. at 202.  

Beginning September 30, 2008, however, the Veteran's flexion was noted to be 30 degrees in September 2008 and 40 degrees in October 2008 per the AMA guidelines.  The Board notes that the AMA guideline of normal being 60 degrees; however VA's regulation defines normal as 90 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula, note 2.  In other words, the private records reflect a different measurement of flexion.  The Board notes, however, that the September 2008 record reflects a range of motion that is half the amount of normal.  Applying this consideration to VA's definition of normal would result in flexion to 45 degrees.  This is consistent with the finding in March 2011 VA examination that the Veteran began having painful motion at 40 degrees of flexion.  Accordingly, an increased 20 percent evaluation is warranted for the period from September 30, 2008 until August 22, 2012.  The Board considered whether a higher 40 percent evaluation was warranted.  However, only one record, the September 2008 private record, noted findings of flexion to 30 degrees and as discussed above this was calculated using a different standard than what VA uses.  The totality of the record for this period does not more nearly approximate a finding of flexion limited to 30 degrees (or to 1/3 of normal) nor does it more nearly approximate favorable ankylosis as the Veteran continues to have motion.  Furthermore, the higher 20 percent evaluation has been granted based upon consideration of the additional limitation of motion due to pain.  Even considering the Veteran's pain, the findings do not more nearly approximate the criteria for a 40 percent evaluation.  Thus, an increased 20 percent evaluation, but no higher, is granted for this period.

Beginning August 23, 2012, however an evaluation in excess of 10 percent is not warranted.  In this regard, both the August 2012 and February 2015 VA examinations reflected flexion to 90 degrees, even after performing repetitive testing and noted no objective evidence of pain on motion.  While the Board notes that the Veteran continued to describe pain, both examinations considered the pain and performed repetitive testing to determine whether there was any additional functional limitation due to pain.  Neither examiner noted any additional limitation in range of motion following repetitive use due to pain on movement.  While some tenderness to palpation was noted, there was no indication it caused abnormal gait or spinal contour.  The record also does not reflect incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Thus, based on the above, the Veteran has not exhibited limitation of motion sufficient to warrant an rating in excess of 10 percent for this period.  

Additionally, at all times of record, the Veteran has been without radiculopathy or loss of muscle strength, reflexes, or sensation in the lower extremities.  Although there are some positive findings on Kemp's test and Bechterew's test suggesting some nerve root irritation or compression, the reflexes were consistently 2, muscle strength was 5 and VA examinations consistently indicated there was no impairment of sensation.  The VA examination in February 2015 specifically noted that there was no evidence of radicular pain or any other sign or symptoms of radiculopathy.  As such, the evidence does not more nearly approximate mild incomplete paralysis of the nerve.  The VA examination reports as well as the private and VA treatment records are all negative for any bladder or bowel incontinence, or other symptoms of neurological involvement.  Accordingly, the preponderance of the evidence is against a separate evaluation for neurological symptoms at the present time.

c. Bilateral Knees

The Veteran seeks compensable initial ratings prior to March 18, 2011, and in excess of 10 percent thereafter for patellofemoral syndrome of the left and right knees.  He has been awarded separate ratings for these disabilities.  

Limitation of motion of the knee is evaluated under Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, a noncompensable rating is assigned for limitation of flexion to 60 degrees, a 10 percent rating is assigned for flexion limited to 45 degrees, a 20 percent rating is assigned for flexion limited to 30 degrees, and a 30 percent rating is assigned for flexion limited to 15 degrees.  Pursuant to Diagnostic Code 5261, a noncompensable rating is assigned for limitation of extension to 5 degrees, a 10 percent rating will be assigned for extension of the knee limited to 10 degrees, a 20 percent rating is assigned for extension limited to 15 degrees, a 30 percent rating for limitation to 20 degrees, and a 40 percent rating for limitation to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2012).  

In adjudicating the present claim, the Board has also considered VA General Counsel Opinion (VAOPGCPREC) 23-97, which interprets that in certain cases where the Veteran has both limitation of motion and instability of the affected knee joint, a separate compensable rating may be assigned without violating 38 C.F.R. § 4.14, the regulation against pyramiding.  Diagnostic Code 5257, for other impairment of the knee characterized by recurrent subluxation or lateral instability, provides a 10 percent rating for slight knee impairment, a 20 percent rating for moderate impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257; see also VAOPGCPREC 9-98.  

The Board next notes that on September 17, 2004, the VA General Counsel issued VAOPGCPREC 9-2004, which interprets that a Veteran can receive separate ratings under Diagnostic Code 5260 (limitation of flexion), and Diagnostic Code 5261 (limitation of extension) for disability of the same joint if both extension and flexion of the knee are impaired to a compensable degree.  VAOPGCPREC 9-2004 (2004).  

Considering first the period prior to March 18, 2011, the Board finds a compensable initial rating is not warranted for either knee for this period.  On VA examination in October 2006, the Veteran had flexion of the left knee to 130 degrees and flexion of the right knee to 136 degrees.  Extension was to 0 degrees bilaterally.  The examiner specifically noted that there was no pain in the knees.  No additional limitation of motion was noted to result following repetitive motion.  The Veteran denied pain of the knees, and the knee joints were without instability on any side on M&L collateral stability, A&P cruciate stability, M&L meniscus, varus-valgus, drawer and McMurray with M&L collateral, A&P cruciate, M& L meniscus testing.  An October 2006 X-ray was within normal limits, without evidence of arthritis or other degenerative changes.  

Additionally, while the remainder of the competent evidence for this period reflects the Veteran's complaints of periodic knee pain bilaterally, it does not reflect either limitation of motion or instability of either knee.  For example, VA treatment record in September 2007 noted full range of motion in all joints without limitation and further indicated the knees had normal varus/valgus, normal McMurray and normal drawer's test.  A November 2009 record from the 47th CSH noted no effusion, deformity of the knee and reported full range of motion from 0 to 140 bilaterally.  McMurray's and Lachman were negative and no varus/valgus instability was noted.  

Thus, an increased evaluation based upon limitation of flexion or extension of the bilateral knees is not warranted.  The pertinent evidence concerning the severity of the left and right knees shows that neither disability is manifested by flexion limited to 45 degrees, as would warrant a higher 10 percent evaluation based upon limitation of flexion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Rather, range of motion testing showed that, at its worst, each knee had flexion greater than 60 degrees, according to the VA examination report, as well as the private and VA outpatient treatment records.  Additionally, the evidence does not indicate any additional limitation of flexion to a compensable degree due to pain of either knee.  See DeLuca, 8 Vet. App. at 202.  

The Board has also considered whether a separate disability rating was warranted under Diagnostic Code 5261, for limitation of extension, prior to March 18, 2011.  According to the evidence of record, both lay and medical, however, neither knee has demonstrated extension limited to 10 degrees, as required for a compensable evaluation.  Even factoring in pain, the Veteran's extension on VA examination in October 2006 for both knees exceeded the 10 degrees required for a compensable evaluation.  He was also examined by service personnel in February 2010, when he was called back onto active duty.  While his complaints of chronic knee pain were noted at that time, he was also noted to have flexion to 90 degrees and extension to 0 degrees of each knee bilaterally.  He was also without instability or subluxation of either knee joint.  

Likewise, neither the private nor VA outpatient treatment records reflect extension limited to 10 degrees or greater, and neither knee has exhibited limitation of extension to a compensable degree due to pain.  Id.  

The Board very carefully considered the provisions painful motion under 38 C.F.R. § 4.59 and Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, although 38 C.F.R. § 4.59 notes it is the intent to recognize actually painful, unstable, or malaligned joints as entitled to at least the minimum compensable rating, the Court further explained that "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  During VA examinations, the Veteran was explicitly tested for the effect of pain and demonstrated that he was able to perform repetitive-use testing and showed no additional limitation of motion following such testing.  See 38 C.F.R. § 4.59 (indicating that the "joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight bearing, and if possible with the range of the opposite undamaged joint."); Burton, 25 Vet. App. at 4 (noting that "4.59 provides guidance for noting, evaluating, and rating joint pain.").  In fact, the examiner specifically noted there was no pain in the knees.  Thus, a compensable initial rating is not warranted prior to March 18, 2011.  

As noted above, separate evaluations may be warranted for instability or subluxation of the knee joint.  In this regard, the Veteran has consistently complained of pain and weakness of the knees throughout the appeal period.  The Veteran is competent to describe such symptoms, and the Board finds his assertions to be credible, as his description of symptoms has been consistent throughout the pendency of this appeal.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

Considering the record as a whole, however, the Board finds the preponderance of the evidence, both lay and medical, to be against separate compensable ratings for instability or subluxation of either knee.  Although the Veteran reported that his knees give out and further described cracking, shifting and tightness of the knees, the record does not reflect any instability.  VA examination in October 2006 performed multiple tests to check for instability and all of the tests were normal.  Similarly, the VA treatment record in September 2007 noted varus/valgus and McMurray's were normal.  

Period beginning March 18, 2011

Considering next the period after March 18, 2011, the evidence of record is against a disability rating in excess of 10 percent for either knee.  Effective this date, the Veteran was granted a 10 percent disability rating under Diagnostic Code 5261, for limitation of extension.  

On VA examination in March 2011, range of motion for both the left and right knee was described as full.  However, the Veteran provided a subjective history of weakness, stiffness, swelling, giving way, lack of endurance, deformity, tenderness, pain and popping.  He indicated it was about a 3-4 on a constant basis but will flare up with prolonged standing, walking or running.  No instability was observed for either knee in the medial and lateral collateral ligaments or the anterior and posterior cruciate ligaments.  The medial and lateral meniscus test was negative.  There was no valgus or varus deformity.  March 2011 X-rays of the bilateral knees were within normal limits.  Again, neither knee exhibited extension limited to 15 degrees for this period, as would warrant a disability rating in excess of 10 percent.  Additionally, the Veteran did not exhibit flexion limited to 45 degrees or less, as would warrant a separate disability rating of 10 percent.  

The Veteran was afforded another VA examination in February 2015.  The examiner noted the history of the knee symptoms and reported that the Veteran felt the condition has gotten worse and described sharp pains, knees giving out and he has to wear a brace.  He also indicated weather makes the condition worse.  He described flare-ups and explained the impact of the flare-ups was he was unable to run due to sharp pain.  Range of motion reflected right knee flexion of 140 degrees or greater without objective evidence of painful motion.  There was right knee extension to 0 and painful motion began at 0.  Left knee flexion was to 140 degrees or greater and painful motion was noted at 140 degrees or greater.  Extension was to 0 and there was no objective evidence of painful motion.  Repetitive motion reflected no change in the range of motion.  There was additional functional loss in the form of pain in both knees.  Muscle strength was 5/5 throughout. Lachman test, posterior drawer test and valgus/varus test all were normal bilaterally.  There was no history or evidence of recurrent patellar subluxation or dislocation.  The veteran used a brace regularly.  The impact on work was that the knees go out on him and there are days when he has a hard time putting weight on the knees and trouble with prolonged standing or driving.  While there were contributing factors of pain weakness fatigability and incoordination there was no additional limitation of functional ability of the knee joint during flare-ups or repeated use over time.  

Overall, the VA examinations and outpatient treatment notes of record have considered the effects of painful motion, repetitive motion, and flare-ups.  None of the examinations noted during this period reflected additional functional loss to a compensable degree following repetition.  The Veteran is currently in receipt of a 10 percent evaluation based upon the complaints of pain on motion.  See May 2011 Supplemental Statement of the Case.  Without any evidence of additional functional loss, an increased evaluation based solely on pain is not warranted.  38 C.F.R. §§ 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260-61; DeLuca, 8 Vet. App. at 202 (1995); Mitchell, 25 Vet. App. at 32. 

As noted above, separate evaluations may be warranted for instability or subluxation of the knee joint.  In this regard, the Veteran has complained of pain and weakness of the knees and described the knees giving way.  The Veteran is competent to describe such symptoms, and the Board finds his assertions to be credible, as his description of symptoms has been consistent throughout the pendency of this appeal.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

Considering the record as a whole, however, the Board finds the preponderance of the evidence, both lay and medical, to be against separate compensable ratings for instability or subluxation of either knee.  On VA examination in March 2011 and February 2015, both knees were negative for instability or patellar or meniscal abnormality.  Thus, a compensable 10 percent evaluation under Diagnostic Code 5257 for lateral instability or recurrent subluxation of either knee joint is not warranted at this time, as the preponderance of the evidence is against a finding of slight instability.  

The Board also considered whether compensable evaluations were warranted under any other Diagnostic Codes pertaining to knee disabilities that would afford the Veteran a higher rating; however, there is no evidence of ankylosis of either knee to warrant a compensable rating under Diagnostic Code 5256; no evidence of symptomatic removal of semilunar cartilage under Diagnostic Code 5259; no evidence of dislocated semilunar cartilage with frequent locking pain and effusion to warrant a rating under Diagnostic Code 5258; and, no evidence of malunion or nonunion of the tibia and fibula to warrant a rating under Diagnostic Code 5262 for impairment of the tibia and fibula.  Furthermore, there is no x-ray evidence of involvement of two or more major or minor joint groups with occasional incapacitating exacerbations to warrant an increased evaluation under Diagnostic Code 5003.

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has also considered whether staged ratings in excess of those already awarded are appropriate.  In the present case, the Board finds the symptoms have been relatively constant throughout the appeal period, and as such, additional staged ratings are not appropriate.  Entitlement to extraschedular evaluations will be considered below.  

In conclusion, the preponderance of the evidence is against the award of compensable initial evaluations for the Veteran's strains of the bilateral knees prior March 18, 2011, and in excess of 10 percent for each knee thereafter.  As a preponderance of the evidence is against the award of increased evaluations, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

d. General Anxiety Disorder with PTSD

The Veteran seeks increased initial evaluations for his general anxiety disorder with PTSD.  He has been awarded a 10 percent evaluation for this disability prior to June 19, 2010, a 30 percent disability effective that date, and a 50 percent disability effective March 25, 2011.  As noted above, the Veteran was recalled to active duty from April 19, 2009, to June 19, 2010, during which time payment of VA compensation was suspended.  

The Veteran's general anxiety disorder with PTSD is rated under Diagnostic Code 9400, and utilizes the General Rating Formula for Mental Disorders.  Under this code, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.  

A 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent evaluation for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9400.  

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

VA examinations and clinical evaluations reflect assignment of various Global Assessment of Functioning (GAF) scores.  The Global Assessment of Functioning is a scale reflecting the subject's psychological, social, and occupational functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, (e.g., temporarily falling behind in schoolwork).  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  A GAF score of 41-50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.).  See American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (4th Ed.).  

Considering first the period prior to April 19, 2009, the Board finds an initial evaluation of 30 percent and no higher is warranted.  On VA examination in November 2006, he reported a history of anxiety and being easily irritated.  He also reported a decrease in social activities, but otherwise denied depression, loss of energy or interest in social activities, or poor sleep.  He reported functioning well in his job and getting good performance reviews.  He denied any psychosis, hallucinations, delusions, or paranoia.  He was able to perform all activities of daily living without assistance, and the examiner described the Veteran's behavior as within normal limits.  His manner was pleasant and cooperative, and he was fully oriented.  He denied any legal difficulties and his impulse control was good.  The Veteran's fund of knowledge, thought patterns, communication skills, judgment, memory and insight were all good.  The Veteran's GAF score in November 2006 was 70, and his general anxiety disorder was characterized as mild.  

The Board notes, however, that this examination was conducted while the Veteran was still on active duty service.  Upon service discharge in January 2007, he displayed additional issues with anger control and increased irritability, according to VA outpatient treatment records dated between 2007 and 2009.  For example, he reported in October 2007 that he had recently changed jobs due to an anger issue.  He also expressed frustration that he could not get a referral to the local VA mental health clinic in a more timely fashion.  Thus, in light of 38 C.F.R. § 4.3 and 4.7, an increased initial evaluation of 30 percent is awarded for the period prior to June 19, 2010.  

The Veteran having been awarded a 30 percent initial rating prior to April 19, 2009, he now has a 30 percent evaluation for his psychiatric disability for the entire period prior to March 25, 2011.  Considering next entitlement to an initial evaluation in excess of 30 percent for the period prior to that date, the Board finds an increased rating is not warranted for this period.  As noted above, his symptoms were characterized as mild in 2006, and while he had to switch jobs in 2007 due to anger issues, he was able to find new employment as well as resume his formal education following service separation.  On VA treatment in 2008, he denied depression, anxiety, mood changes, or changes in sleep patterns, according to an August 2008 clinical notation.  On return to active duty in 2009, he denied any depression, excessive worry, memory problems, or suicidal thoughts or plans.  He did report difficulty sleeping, however.  

Following service separation in June 2010 from his second period of active duty, the Veteran continued to deny any suicidal or homicidal ideation.  He did report some conflict with his wife, but according to a March 2011 clinical notation, they were back together after a recent separation the prior year.  He had also resumed his formal education following service separation.  VA counselors characterized the Veteran's anxiety as moderate and assigned a GAF score of 60, indicative of moderate impairment, in October 2010, December 2010 and March 2011.  He had normal speech patterns, and his thoughts were logical and goal-directed.  He was without thought disorders, delusions, or hallucinations.  He reported speaking with members of his extended family regularly.  He denied any legal or substance abuse issues.  Overall, the Board finds the preponderance of the evidence to be against a disability rating in excess of 30 percent prior to March 25, 2011.  During this time, the Veteran did not display a flattened affect, impaired speech, panic attacks, difficulty understanding complex commands, memory impairment, impaired judgment or abstract thinking, mood or motivation disturbances, difficulty in establishing and maintaining effective work and social relationships or any other symptoms which would warrant a higher evaluation.  

Finally, the Board must consider entitlement to a disability evaluation in excess of 50 percent after March 25, 2011.  For this period, the Board finds the preponderance of the evidence to be against the next higher disability rating of 70 percent.  The Veteran was afforded a VA psychiatric examination in March 2011, at which time he reported always feeling "tense and ill at ease."  He was currently receiving medication and counseling for his symptoms.  He denied suicidal or homicidal ideation, however, and was negative for any violent outbursts, legal trouble, or obsessional rituals which interfered with routine activities.  Affect and mood showed a disturbance of motivation and mood, a flattened affect, anxiety, depressed mood and impaired impulse control.  The impaired impulse control affected motivation and mood as he blew up so much and so unpredictably that he became more depressed and less motivated to be with people.  He lost motivation and drive due to debilitating mental and physical issues, had flat affect, chronic anxiety, depressed mood and difficulty controlling verbal impulse to erupt in anger.  He showed impaired attention and focus and can have word loss problems or forget what he was saying to doing.  He was hyperalert and guarded and reactive to small sounds or signals of possible problems. There was no report of delusions or hallucination.  There was no obsessive compulsive behavior.   His speech was described as within normal limits, along with his thought processes, judgment, and insight.  His dress and hygiene were also within normal limits.  His memory was impaired to a moderate degree reflecting problems with retention of highly learned material and forgetting to complete tasks and sometimes forgetting well-known names.  He wrote things down when he did not have to in the past.  He was able to follow directions.  There was no suicidal or homicidal ideation.  The examiner also considered him competent to manage his household and finances.  The examiner also noted he has difficulty establishing and maintaining effective work and social relationships as he was too anxious agitated and avoidant to maintain any relationship without difficulty.  The examiner felt the best description of the current impairment was occupational and social impairment with reduced reliability and productivity.  According to the March 2011 VA examination report, his GAF score was 40, and the diagnosis was changed to PTSD as a primary diagnosis, with general anxiety disorder as a secondary diagnosis.  

VA treatment records reflect the Veteran participated in group and individual treatment.  He consistently denied suicidal or homicidal ideation and the presence of any hallucinations or delusions.  He frequently described low energy and trouble sleeping.  Insight and judgment were generally assessed as intact.  He described stressful relationships and concerns about his finances and aggravation over the VA claims process.  Significantly, in November 2012 the veteran explained suicidal thoughts were not an option with his daughter. GAF was 60 on that date.  A December 2014 VA treatment record noted that the Veteran continued to express an elevated amount of anger.  A February 2015 VA treatment record noted some decrease in anxiety level after ending a relationship with his girlfriend.  He reported that he was active in the community with his daughter's activities and described her as a major motivator in his life.  

The Veteran was afforded another VA examination in February 2015.  The examiner indicated the veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The Veteran indicated that he had not talked to his family since Thanksgiving and explained he had a contentious relationship with his sister for a while.  He was living with his daughter and was fighting his ex-wife for custody which was causing additional stress.  He was absorbed and upset by VA and rating decisions and indicated that he had an extreme amount of credit card debt.  He believed he could not work because of narcolepsy and pain which meant he should not drive but he still drove when he had to.  He indicated he was told by doctors he should not be sitting or standing for prolonged periods because of fibromyalgia and this also makes him unable to work.  He treats with VA and takes Cymbalta. He reported that he had a degree from Kaplan University and did a year or two toward an MBA but felt his degree was worthless.  Symptoms were noted to be anxiety and suspiciousness, chronic sleep impairment.  He was not noted to have depressed mood, panic attacks, near continuous panic or depression, impaired memory, flattened affect, abnormal speech, difficulty understanding commands, impaired judgment, impaired thinking, difficulty establishing or maintaining work or social relationships, suicidal ideation, obsessional rituals, impaired impulse control, spatial disorientation, persistent delusions, grossly inappropriate behavior, neglect of hygiene, disorientation to time or place, intermittent inability to perform activities of daily living.  He was not considered a persistent danger of hurting himself or others.  The examiner explained that he did not meet the full criteria for PTSD but had generalized anxiety disorder made worse by lift stressors including finances, divorce and custody problems, medical problems, and VA treatment and disability disagreements.  

Overall, the Board finds the evidence of record reflects no more than moderate, but not major, impairment for this period.  The Veteran has never had abnormal speech, near continuous panic or depression that interferes with daily activities, suicidal ideation, obsessional rituals, spatial disorientation or neglect of hygiene.  While he has reported increased anger and an explosive temper, there is no indication that it has manifested to such a degree that would be akin to impaired impulse control and he has never indicated that this was to such a level that it had periods of violence.  Although the March 2011 VA examiner noted impaired impulse control he described it as blowing up in an unpredictable manner and also noted that the history was negative for violent outbursts.  The February 2015 VA examiner noted no impaired judgment or thinking or inappropriate behavior.  While he clearly struggles with establishing and maintaining relationships, he retains some relationship with his family and noted in February 2015 that he was active in the community from his daughter's activities.  

The Board carefully considered the Veteran's report of forgetting things, including occasionally forgetting well-known names.  While this symptom appears in the criteria for a total rating, the overall evidence does not reflect the symptoms the Veteran has (e.g. anger, difficulty sleeping, problems with concentration, impaired memory and anxiety) are so severe that a higher 70 or 100 percent rating is warranted.  The Veteran has not been hospitalized or required other inpatient treatment for a mental disorder since service separation.  In fact, the Veteran did not even take medication for his symptoms until recently.  Neither VA examiner assessed him as having occupational and social impairment with deficiencies in most areas or as having total occupational and social impairment. 

Similarly, while a GAF score of 40 is indicative of major impairment in several areas, a subsequent December 2011 clinical notation and November 2012 clinical notation indicated a GAF score of 60 was warranted, suggesting the prior GAF score of 40 was an anomaly.  A score of 60 suggests moderate symptoms or moderate difficulty in social, occupational or school functioning.  Furthermore, the symptoms noted in the March 2011 VA examination did not support such a finding and the examiner felt the best description was occupational and social impairment with reduced reliability and productivity.  When considered as a whole, the record does not indicate the Veteran had a severe level of impairment resulting from his general anxiety disorder with PTSD for the period effective March 25, 2011.  Based upon the guidance of the Court in Hart, 21 Vet. App. at 505, the Board has also considered whether staged ratings in excess of those already awarded are appropriate.  In the present case, the Board finds the symptoms have been relatively constant throughout the various periods on appeal, and as such, additional staged ratings are not appropriate.  

In conclusion, the evidence of record warrants a 30 percent initial rating for the period prior to April 19, 2009, and is against a disability rating in excess of 30 percent prior to March 25, 2011 and in excess of 50 percent thereafter.  As a preponderance of the evidence is against the award of increased evaluations other than those already awarded, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

IV.  Extraschedular consideration

The Board has also considered extraschedular evaluations for the service-connected disabilities on appeal.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The criteria specifically provide for ratings based on social and occupational impairment resulting from the Veteran's left knee scar, lumbar strain, bilateral knee disabilities, and psychiatric disability.  See 38 C.F.R. §§ 4.71a, 4.118, 4.130, Diagnostic Codes 5003, 5235-43, 5256-63, 7801-05, 9400.  The symptomatology and impairment caused by these disabilities are contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of the symptoms claimed by the Veteran and clinical findings and other evidence of record.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disability on appeal, and referral for consideration of an extraschedular evaluation is not warranted.  While one VA examiner suggested in March 2011 that the Veteran's general anxiety disorder with PTSD prohibited employment at that time, the Veteran was in fact able to obtain employment that same year.  Various other VA examiners have stated that the Veteran's service-connected bilateral knee, low back, and psychiatric disabilities do not provide an appreciable burden to his employment, as he has been employed on a fulltime basis for the majority of the time following his separations from service during the pendency of this appeal.  The Veteran has also not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Based on the above, the Board finds an extraschedular evaluation is not warranted.  


ORDER

Service connection for a right hand disability is denied.  

A 10 percent rating for a scar of the left knee, post laceration, is granted.  

For the period prior to September 30, 2008, an initial evaluation in excess of 10 percent for a lumbar strain is denied.  

For the period from September 30, 2008 until August 22, 2012, an increased 20 percent evaluation is granted.

For the period beginning August 23, 2012, an evaluation in excess of 10 percent is denied.  

A compensable initial rating prior to March 18, 2011, and in excess of 10 percent thereafter for patellofemoral syndrome of the left knee is denied.  

A compensable initial rating prior to March 18, 2011, and in excess of 10 percent thereafter for patellofemoral syndrome of the right knee is denied.  

An initial rating of 30 percent for the period prior to April 19, 2009, for general anxiety disorder with PTSD is granted.  

A disability rating in excess of 30 percent prior to March 25, 2011, and in excess of 50 percent thereafter for general anxiety disorder with PTSD is denied.  




REMAND

In a February 2014 rating decision, the Veteran was denied service connection for narcolepsy and for fibromyalgia.  In July 2014, he filed an informal statement requesting reconsideration of this decision regarding these issues, as he did not agree with it.  The Board interprets this statement as a notice of disagreement with the February 2014 rating decision as to these service connection issues.  The RO, however, has yet to issue the Veteran a statement of the case regarding these issues.  Under these circumstances, the Board is obliged to remand these issues to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction (AOJ) must issue a statement of the case that addresses the issues of entitlement to service connection for narcolepsy and for fibromyalgia.  The Veteran should be informed that, in order to perfect an appeal of these issues to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


